Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 29, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a correction officer at Elmira Correctional Facility in Chemung County when he was suspended for allowing an inmate to operate the lock boxes on some of the prisoners’ cells. Claimant was thereafter notified that he would be dismissed at the end of 14 days unless he initiated a grievance proceeding prior to that time. Claimant chose to resign in order to keep his employment record free from any reference to the threatened dismissal and to avoid the ordeal of a grievance proceeding.
Substantial evidence supports the Unemployment Insurance Appeal Board’s finding that claimant voluntarily left his employment without good cause. Anticipation of discharge does not constitute good cause for leaving one’s employment (see, Matter of Robertson [Hudacs], 206 AD2d 563). Claimant’s failure to pursue the available grievance procedures prior to his resignation lends further support to the finding that he left his employment under disqualifying circumstances (see, Matter of Kaufman [Hudacs], 196 AD2d 914).
Casey, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.